Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000401
                                                      04-MAY-2012
                                                      10:04 AM



                        NO. SCPW-12-0000401

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       ARNA LAHELA JOHNSON and GERALYN LAPITAN CAMARILLO,
 individually and as co-trustees of the Camarillo-Johnson Trust,
                           Petitioners,

                                vs.

     THE HONORABLE HILARY B. GANGNES, JUDGE OF THE DISTRICT
        COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I; and
              BANK OF NEW YORK MELLON, Respondents.


                        ORIGINAL PROCEEDING
                    (Civil No. 1RC 10-1-10634)

                              ORDER
 (By: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ. and
   Circuit Judge Chan, in place of Recktenwald, C.J., recused)

           Upon consideration of petitioners Arna Lahela Johnson

and Geralyn Lapitan Camarillo's petition for a writ of mandamus

and the papers in support, it appears that the April 5, 2012

order denying petitioners' post-judgment "motion to vacate

orders" is a final order of the district court appealable

pursuant to HRS § 641-1(a).   Petitioners can obtain appellate

review of the April 5, 2012 order and can seek a stay pending

appeal of the execution of the writ of possession pursuant to

HRAP Rule 8.   Therefore, petitioners are not entitled to mandamus

relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,
338 (1999) (A writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action.   Such writs are not intended to supersede the legal

discretionary authority of the lower courts, nor are they

intended to serve as legal remedies in lieu of normal appellate

procedures).   Accordingly,

           IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.

           DATED:   Honolulu, Hawai#i, May 4, 2012.

                                      /s/ Paula A. Nakayama

                                      /s/ Simeon R. Acoba, Jr.

                                      /s/ James E. Duffy, Jr.

                                      /s/ Sabrina S. McKenna

                                      /s/ Derrick H.M. Chan




                                  2